DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.
 
Response to Arguments
3.	Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. 	
The applicant argues “…Thus, Seo fails to disclose “N contiguous virtual 
resource blocks are mapped to N contiguous physical resource blocks” as recited in claim 1 of the present application.  Furthermore, it is evident that Seo makes no mention of the mapping granularity, which is the quantity of contiguous virtual resource blocks and the quantity of contiguous physical resource blocks, and based on which, the plurality of virtual resource blocks is mapped to the at least two contiguous physical resource blocks. Meanwhile, according to paragraphs [0076]-[0079] and FIGs. 10-11 of Seo, it appears that the diversity order in Seo is used to indicate the quantity of spaced divided parts. In FIG. 10 of Seo, when divided parts belonging to each of the upper divided parts and lower divided parts are contiguous to each other, the diversity order is 2. In FIG. 11 of Seo, when the upper divided parts and lower divided parts are spaced apart from each other, the diversity order is 4. Hence, the diversity order in Seo can by no means correspond to the mapping granularity of the new claim 1 of the present application.”  See pages 9-10 of applicant’s remarks.  The examiner respectfully disagrees.
	According to paragraph [0052] of Seo, a ‘virtual resource block (VRB)’ represents a virtual unit resource for data transmission.  In general, the number of REs included in one VRB is equal to that of REs included in one PRB, and, when data is transmitted, one VRB can be mapped to one PRB or some areas of a plurality of PRBs.  Further, as shown in figure 8 and discussed in paragraph [0064] of Seo, each RE of one LVRB is one-to-one mapped to each RE of one PRB.  For example, one LVRB is mapped to a PRB0 (801).  Therefore, it is clear that Seo discloses applicant’s claimed “N contiguous virtual resource blocks are mapped to N contiguous physical resource blocks”.  For the reasons as already presented, Seo further discloses the mapping granularity, which is the quantity of contiguous virtual resource blocks and the quantity of contiguous physical resource blocks, and based on which, the plurality of virtual resource blocks is mapped to the at least two contiguous physical resource blocks as required in the claims.  
	The combination of Kim and Seo disclose all limitations as required in independent claim 1 (similarly, independent claims 11 and 15).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 4-5, 7-12, 15-16, 18-19, 21-22 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Seo et al. (Seo), U.S. Publication No. 2009/0316814.
Regarding Claims 1 and 15, Kim discloses a resource mapping method,
implemented by a terminal device, comprising: 
determining a plurality of contiguous virtual resource blocks (i.e., information about contiguous VRBs; see paragraphs [0064] and [0096]); and
mapping the plurality of virtual resource blocks to a plurality of physical resource blocks in a distributed-type resource mapping manner (as described in paragraphs [0066] and [0096]), wherein at least two physical resource blocks in the plurality of physical resource blocks are contiguous (see paragraph [0063]).
Kim fails to disclose wherein the method further comprises: determining a mapping granularity for mapping the plurality of virtual resource blocks; wherein, the mapping the plurality of virtual resource blocks to the plurality of physical resource blocks comprises: mapping the plurality of virtual resource blocks to the at least two contiguous physical resource blocks based on the mapping granularity; wherein N contiguous virtual resource blocks are mapped to N contiguous physical resource 
Seo discloses wherein the method further comprises: determining a mapping granularity for mapping the plurality of virtual resource blocks; wherein, the mapping the plurality of virtual resource blocks to the plurality of physical resource blocks comprises: mapping the plurality of virtual resource blocks to the at least two contiguous physical resource blocks based on the mapping granularity; wherein N contiguous virtual resource blocks are mapped to N contiguous physical resource blocks, and N is the mapping granularity; wherein N is an integer larger than or equal to 2; wherein each of the N contiguous virtual resource blocks is mapped to one physical resource block of the N contiguous physical resource blocks (see paragraphs [0052], [0064], [0076]-[0077] and Figures 8 & 10.  Also, see examiner’s response above).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Seo’s invention with Kim’s invention to schedule radio resources for uplink/downlink packet data transmission in a wireless communication system as described in Seo, paragraph [0020].
Regarding Claims 11 and 25, Kim discloses a resource mapping method, 
implemented by a network device, comprising:
generating precoding granularity information, wherein the preceding granularity information is used by a terminal device to determine a preceding granularity adopted by the network device (see paragraphs [0133]-[0134] and [0226]); and
transmitting the precoding granularity information to the terminal device, to enable the terminal device to map a plurality of virtual resource blocks to a plurality of physical resource blocks based on the precoding granularity information (see paragraphs [0133]-[0134] and [0226]), wherein the plurality of virtual resource blocks are contiguous (see paragraphs [0064] and [0096]), and at least two physical resource blocks of the plurality of physical resource blocks are contiguous (see paragraph [0063]).
Kim fails to disclose wherein N contiguous virtual resource blocks are mapped to N contiguous physical resource blocks, and N is the mapping granularity; wherein N is an integer larger than or equal to 2; wherein each of the N contiguous virtual resource blocks is mapped to one physical resource block of the N contiguous physical resource blocks.
Seo discloses wherein N contiguous virtual resource blocks are mapped to N contiguous physical resource blocks, and N is the mapping granularity; wherein N is an integer larger than or equal to 2; wherein each of the N contiguous virtual resource blocks is mapped to one physical resource block of the N contiguous physical resource blocks (see paragraphs [0052], [0064], [0076]-[0077] and Figures 8 & 10.  Also, see examiner’s response above).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Seo’s invention with Kim’s invention to schedule radio resources for uplink/downlink packet data transmission in a wireless communication system as described in Seo, paragraph [0020].
Regarding Claims 2 and 16, Kim and Seo disclose the method and terminal device as described above.  Kim fails to disclose wherein the mapping the plurality of virtual resource blocks to the plurality of physical resource blocks comprises: mapping the plurality of virtual resource blocks to the at least two contiguous physical resource blocks based on a pre-configured mapping rule. Seo discloses wherein the mapping the plurality of virtual resource blocks to the plurality of physical resource blocks comprises: mapping the plurality of virtual resource blocks to the at least two contiguous physical resource blocks based on a pre-configured mapping rule (see paragraphs [0064] and [0077]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Seo’s invention with Kim’s invention to schedule radio resources for uplink/downlink packet data transmission in a wireless communication system as described in Seo, paragraph [0020].
Regarding Claims 4 and 18, Kim and Seo disclose the method and terminal 
device as described above.  Kim further discloses further comprising: receiving 
precoding granularity information transmitted by a network device, wherein the precoding granularity information is used by the terminal device to determine a preceding granularity adopted by the network device; wherein the determining the mapping granularity for mapping the plurality of virtual resource blocks comprises: determining the mapping granularity related to the precoding granularity information (see paragraphs [0133]-[0134] and [0226]).
Regarding Claims 5 and 19, Kim and Seo disclose the method and terminal 
device as described above.  Kim further discloses wherein the precoding granularity 
information is a preceding granularity value (see paragraphs [0133]-[0134] and [0226]), and the determining the mapping granularity related to the preceding granularity information comprises: determining the precoding granularity value as the mapping granularity (see paragraphs [0133]-[0134] and [0226]), or, determining an integral multiple of the precoding granularity value or the preceding granularity value divided by an integer as the mapping granularity; or, wherein the precoding granularity information is for indicating the plurality of physical resource blocks, and the determining the mapping granularity related to the preceding granularity information comprises: 
Regarding Claims 7 and 21, Kim and Seo disclose the method and terminal 
device as described above.  Kim further discloses wherein the determining the 
mapping granularity for mapping the plurality of virtual resource blocks comprises: determining the mapping granularity based on a pre-configured mapping rule (see paragraphs [0133]-[0134] and [0226]).
Regarding Claims 8 and 22, Kim and Seo disclose the method and terminal device as described above.  Kim fails to disclose wherein the mapping the plurality of virtual resource blocks to the plurality of physical resource blocks comprises: mapping the plurality of virtual resource blocks directly to the at least two contiguous physical resource blocks, wherein positions of the plurality of virtual resource blocks are the same as positions of the physical resource blocks to which the plurality of virtual resource blocks are mapped.  Seo discloses wherein the mapping the plurality of virtual resource blocks to the plurality of physical resource blocks comprises: mapping the plurality of virtual resource blocks directly to the at least two contiguous physical resource blocks, wherein positions of the plurality of virtual resource blocks are the same as positions of the physical resource blocks to which the plurality of virtual resource blocks are mapped (see paragraph [0015]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Seo’s invention with Kim’s invention to schedule radio resources for uplink/downlink packet data transmission in a wireless communication system as described in Seo, paragraph [0020].
Regarding Claim 9, Kim and Seo disclose the method as described above.  Kim fails to disclose wherein before the mapping the plurality of virtual resource blocks directly to the at least two contiguous physical resource blocks, the method further comprises: receiving precoding granularity information transmitted by a network device, wherein the precoding granularity information is for indicating the plurality of physical resource blocks.  Seo discloses wherein before the mapping the plurality of virtual resource blocks directly to the at least two contiguous physical resource blocks, the method further comprises: receiving precoding granularity information transmitted by a network device, wherein the precoding granularity information is for indicating the plurality of physical resource blocks (see paragraphs [0064] and [0077]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Seo’s invention with Kim’s invention to schedule radio resources for uplink/downlink packet data transmission in a wireless communication system as described in Seo, paragraph [0020].
Regarding Claim 10, Kim and Seo disclose the method as described above. 
Kim further discloses further comprising: receiving resource mapping instruction information transmitted by a network device, wherein the resource mapping instruction information is for instructing the terminal device to map the plurality of virtual resource blocks to the plurality of physical resource blocks in the distributed-type resource mapping manner (see paragraph [0066]).
Regarding Claims 12 and 26, Kim and Seo disclose the method and terminal device as described above.  Kim further discloses wherein before the transmitting the 
(see paragraphs [0133]-[0134] and [0226]); or, wherein the precoding granularity information is a precoding granularity value, and the transmitting the preceding granularity information to the terminal device comprises: transmitting the preceding granularity value to the terminal device; or, wherein the precoding granularity information is for indicating the plurality of physical resource blocks, and the transmitting the precoding granularity information to the terminal device comprises; indicating the plurality of physical resource blocks to the terminal device.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 
policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL LAKETA HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.